Exhibit 10.1
SECOND AMENDMENT TO TERM LOAN AGREEMENT
     THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Second Amendment”) is
made and entered into as of October 25, 2010 (the “Second Amendment Effective
Date”), among DUNCAN ENERGY PARTNERS, L.P., a Delaware limited partnership
(“Borrower”); WELLS FARGO BANK, NATIONAL ASSOCIATION, successor-by-merger to
Wachovia Bank, National Association, as administrative agent (in such capacity,
the “Administrative Agent”) for each of the lenders (the “Lenders”) that is a
signatory or which becomes a signatory to the hereinafter defined Loan
Agreement; and the Lenders party hereto.
R E C I T A L S:
     A. On April 18, 2008, the Borrower, the Lenders and the Administrative
Agent entered into a certain Term Loan Agreement (as amended by First Amendment
to Term Loan Agreement dated July 11, 2008, the “Loan Agreement”) whereby, upon
the terms and conditions therein stated, the Lenders agreed to make term Loans
to the Borrower.
     B. The parties hereto mutually desire to amend the Loan Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the Borrower, the Lenders party hereto and the Administrative
Agent hereby agree as follows:
     1. Certain Definitions.
     1.1 Terms Defined Above. As used in this Second Amendment, the terms
“Administrative Agent”, “Borrower”, “Loan Agreement”, “Lenders”, “Second
Amendment” and “Second Amendment Effective Date”, shall have the meanings
indicated above.
     1.2 Terms Defined in Agreement. Unless otherwise defined herein, all terms
beginning with a capital letter which are defined in the Loan Agreement shall
have the same meanings herein as therein unless the context hereof otherwise
requires.
     2. Amendments to Loan Agreement.
     2.1 Defined Terms.
     (a) The term “Agreement”, as defined in Section 1.01 of the Loan Agreement,
is hereby amended to mean the Loan Agreement, as amended by this Second
Amendment and as the same may from time to time be further amended or
supplemented.
     (b) The term “Alternate Base Rate” as defined in Section 1.01 of the Credit
Agreement, is hereby amended in its entirety to read as follows:
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Market
Index Rate in effect on such day plus 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO
Market Index Rate shall be effective from and

1



--------------------------------------------------------------------------------



 



including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Market Index Rate, respectively.
     (c) Clause (x) of the last paragraph of the definition of “Change in
Control” in Section 1.01 of the Credit Agreement, is hereby amended by adding
the following parenthetical at the end thereof: “(or, if EPE Holdings, LLC is
the Enterprise Products GP, as of the date it became the Enterprise Products GP
)”.
     (d) Clause (a) of the term “Consolidated EBITDA” as defined in Section 1.01
of the Credit Agreement, is hereby amended by deleting “and” prior to subclause
(vi) thereof and adding “, and (vii) non-cash charges” at the end of such clause
(a). The term “Consolidated EBITDA” is hereby further amended by adding “; minus
(f) non-cash gains” at the end thereof.
     (e) The term “Enterprise Products GP’ as defined in Section 1.01 of the
Credit Agreement, is hereby amended in its entirety to read as follows:
     “Enterprise Products GP” means, as applicable, (i) Enterprise Products GP,
LLC, a Delaware limited liability company, which as of the Second Amendment
Effective Date is the general partner of Enterprise Products Partners or
(ii) EPE Holdings, LLC, a Delaware limited liability company, which is to become
the general partner of Enterprise Products Partners after the Second Amendment
Effective Date.
     (f) The reference to “$15,000,000” in the definition of “Material
Indebtedness” as defined in Section 1.01 of the Credit Agreement, is hereby
amended to refer instead to “$25,000,000”.
     (g) Clause (ii) of the last paragraph of the definition of “Material
Project EBITDA Adjustments” as defined in Section 1.01 of the Credit Agreement,
is hereby amended in its entirety to read as follows:
     (ii) (a) Prior to the first full fiscal quarter following the Commercial
Operations Date of the Haynesville Extension, during any period that includes
Material Project EBITDA Adjustments for the Haynesville Extension, the aggregate
amount of all Material Project EBITDA Adjustments shall be limited to 35% of
actual Consolidated EBITDA of the Borrower and its Subsidiaries for such period
(which total actual Consolidated EBITDA shall be determined without including
any Material Project EBITDA Adjustments);
     (b) for the 3 full fiscal quarters following the Commercial Operations Date
of the Haynesville Extension (1) any Material Project EBITDA Adjustments with
respect to such project shall be based solely on contracted volumes with
long-term contracts, and (2) the aggregate amount of all Material Project EBITDA
Adjustments during such period, other than Material Project EBITDA Adjustments
with respect to such project as provided in clause (1), shall be limited to 20%
of actual Consolidated EBITDA (calculated excluding all Material Project EBITDA
Adjustments) for such period; and
     (c) thereafter, the aggregate amount of all Material Project EBITDA
Adjustments during any period shall be limited to 20% of actual Consolidated

2



--------------------------------------------------------------------------------



 



EBITDA (calculated excluding all Material Project EBITDA Adjustments) for such
period.
     2.2 Additional Defined Terms. Section 1.01 of the Credit Agreement is
hereby further amended by adding the following new definitions, which read in
their entirety as follows:
     “FATCA” means the Foreign Account Tax Compliance Act, sections 1471 through
1474 of the Code, and any regulations or official interpretations thereof.
     “Haynesville Extension” means the expansion of the Acadian gas system
extending Borrower’s Louisiana intrastate natural gas pipeline system into
northwest Louisiana and the Haynesville shale production area, expected to be
completed by September 30, 2011.
     “LIBO Market Index Rate” means, for any day, with respect to any ABR Loan
(a) the rate per annum appearing on Page 3750 of the Bridge Telerate Service
(formerly Dow Jones Market Service) (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time for such day,
provided, if such day is not a Business Day, the immediately preceding Business
Day, as the rate for dollar deposits with a one-month maturity; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear on
Page 3750 of the Bridge Telerate Service (or any successor or substitute page or
any such successor to or substitute for such Service), the rate per annum
appearing on Reuters Screen LIBO page (or any successor or substitute page) as
the London interbank offered rate for deposits in dollars at approximately
11:00 a.m., London time, for such day, provided, if such day is not a Business
Day, the immediately preceding Business Day, for a one-month maturity; and
(c) if the rate specified in clause (a) of this definition does not so appear on
Page 3750 of the Bridge Telerate Service (or any successor or substitute page or
any such successor to or substitute for such Service) and if no rate specified
in clause (b) of this definition so appears on Reuters Screen LIBO page (or any
successor or substitute page), the average of the interest rates per annum at
which dollar deposits of $5,000,000 and for a one-month maturity are offered by
the respective principal London offices of the Reference Banks in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, for such day.
     “Second Amendment” means that certain Second Amendment to Term Loan
Agreement dated as of the Second Amendment Effective Date, among the Borrower,
the Lenders party thereto and the Administrative Agent.
     “Second Amendment Effective Date” means October 25, 2010.
     2.3 Taxes. Section 2.17(e) of the Credit Agreement is hereby amended by
adding two new sentences at the end thereof, to read as follows:
If a payment made to a Lender under this Agreement would not be subject (in
whole or in part) to U.S. federal withholding tax imposed by FATCA if such
Lender were to comply

3



--------------------------------------------------------------------------------



 



with the applicable reporting or disclosure requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or Administrative Agent, such documentation or certifications
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation or
certifications reasonably requested by the Borrower or Administrative Agent as
may be necessary for the Borrower or Administrative Agent to comply with its
obligations to withhold or report under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
(if any) to deduct and withhold from such payment. Each Foreign Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form, certificate or other item to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
     2.4 Mandatory Prepayments. The heading of Section 2.10 of the Credit
Agreement and subsection (a) thereof are hereby amended in its entirety to read
as follows:
     SECTION 2.10. Mandatory Prepayment and Repayment of Loans; Evidence of
Debt. (a) Within one (1) Business Day of the consummation of any public or
private debt offerings by Borrower or any of its Subsidiaries in excess of
$400,000,000 in the aggregate (other than Indebtedness under the Revolving
Credit and Term Loan Agreement dated October 25, 2010, or any replacement
facility thereof), the Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the Lenders the amount of such excess
(net of transaction fees, costs and expenses associated therewith, including
reasonable legal fees and expenses), to be applied by the Administrative Agent
as a ratable prepayment on the Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Maturity Date.
     2.5 Events of Default. The references to “$15,000,000” in clauses (f),
(j) and (k) of Article VII of the Credit Agreement are hereby amended to refer
instead to “$25,000,000”.
     2.6 Notices. Section 9.01(b), (c) and (d) of the Credit Agreement are
hereby amended in their entirety to read as follows:
     (b) if to the Administrative Agent, to Wells Fargo Bank, NA, 1525 W WT
Harris Blvd., Charlotte, NC 28262, Attention of Syndication Agency Services
(Telecopy No. 704/590-2706), with a copy to Wells Fargo Corporate Banking, 301
S. College Street, TW 15, Charlotte, NC 28288, MAC D1053-150, Attention of
Shannan Townsend (Telecopy No. 919/742-7482);
     (c) if to the Issuing Bank, to Wells Fargo Bank, NA, 1525 W WT Harris
Blvd., Charlotte, NC 28262, Attention of Syndication Agency Services (Telecopy
No. 704/590-2706), with a copy to Wells Fargo Corporate Banking, 301 S. College
Street, TW 15, Charlotte, NC 28288, MAC D1053-150, Attention of Shannan Townsend
(Telecopy No. 919/742-7482);

4



--------------------------------------------------------------------------------



 



     (d) if to the Swingline Lender, to Wells Fargo Bank, NA, 1525 W WT Harris
Blvd., Charlotte, NC 28262, Attention of Syndication Agency Services (Telecopy
No. 704/590-2706), with a copy to Wells Fargo Corporate Banking, 301 S. College
Street, TW 15, Charlotte, NC 28288, MAC D1053-150, Attention of Shannan Townsend
(Telecopy No. 919/742-7482); and
     2.7 Conditions Precedent. The obligation of the Lenders party hereto and
the Administrative Agent to enter into this Second Amendment shall be
conditioned upon the following conditions precedent:
     (a) The Administrative Agent shall have received a copy of this Second
Amendment, duly completed and executed by the Borrower and Required Lenders.
     (b) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Second Amendment Effective Date, including,
to the extent invoiced prior to such date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
     (c) As of the Second Amendment Effective Date, no Material Adverse Change
exists.
     (d) Contemporaneously herewith, Borrower shall have entered into the
Revolving Credit and Term Loan Agreement of even date herewith, replacing that
certain Revolving Credit Agreement dated January 5, 2007 among Borrower, Wells
Fargo Bank, National Association, successor-by-merger to Wachovia Bank, National
Association, as administrative agent, and the lenders named therein, to, among
other things, replace certain terms therein consistent with the amendments set
forth in Sections 2.1(b), (c), (d), (e) and (f), and Sections 2.2 and 2.5
hereof.
     (e) The Administrative Agent shall have received such other information,
documents or instruments as it or its counsel may reasonably request.
     2.8 Effectiveness. Subject to the satisfaction of the conditions precedent
set forth in Section 2.7 hereof, this Second Amendment shall be effective as of
the date hereof.
     3. Representations and Warranties. The Borrower represents and warrants
that:
     (a) there exists no Default or Event of Default under the Loan Agreement,
as hereby amended;
     (b) the Borrower has performed and complied with all covenants, agreements
and conditions contained in the Loan Agreement, as hereby amended, required to
be performed or complied with by it; and
     (c) the representations and warranties of the Borrower contained in the
Loan Agreement, as hereby amended, were true and correct in all material
respects when made, and are true and correct in all material respects at and as
of the time of delivery of this Second Amendment, except, in each case, to the
extent such representations and warranties relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.

5



--------------------------------------------------------------------------------



 



     4. Extent of Amendments. Except as expressly herein set forth, all of the
terms, conditions, defined terms, covenants, representations, warranties and all
other provisions of the Loan Agreement are herein ratified and confirmed and
shall remain in full force and effect.
     5. Counterparts. This Second Amendment may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof; each counterpart shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
     6. References. On and after the Second Amendment Effective Date, the terms
“Agreement”, “hereof”, “herein”, “hereunder”, and terms of like import when used
in the Loan Agreement shall, except where the context otherwise requires, refer
to the Loan Agreement, as amended by this Second Amendment.
     7. Governing Law. This Second Amendment shall be governed by and construed
in accordance with the laws of the State of New York and applicable federal law.
     THIS SECOND AMENDMENT, THE LOAN AGREEMENT, AS AMENDED HEREBY, THE NOTES AND
THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     This Second Amendment shall benefit and bind the parties hereto, as well as
their respective assigns, successors, heirs, trustees and other similar legal
representatives.
[Signatures Begin on Next Page]

6



--------------------------------------------------------------------------------



 



EXECUTED as of Second Amendment Effective Date.

            BORROWER:

DUNCAN ENERGY PARTNERS, L.P.       By:   DEP Holdings, LLC, General Partner    
          By:   /s/ Bryan F. Bulawa         Bryan F. Bulawa        Senior Vice
President, Chief Financial Officer
and Treasurer     

DEP Term Loan Second Amendment

S-1



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, successor-by-merger to
Wachovia Bank, National Association,
Individually and as Administrative Agent
      By:   /s/ Shannan Townsend       Name:  Shannan Townsend       Title: 
Managing Director       SUNTRUST BANK, Individually and as Co-Syndication
Agent
      By:   /s/ Carmen Malizia       Name:   Carmen Malizia       Title:   Vice
President       THE BANK OF NOVA SCOTIA,
Individually and as Co-Syndication Agent
      By:   /s/ G. George       Name:   G. George       Title:   Managing
Director       MIZUHO CORPORATE BANK, LTD.,
Individually and as Co-Documentation Agent
      By:   /s/ Leon Mo       Name:   Leon Mo       Title:   Authorized
Signatory       THE ROYAL BANK OF SCOTLAND PLC,
Individually and as Co-Documentation Agent
      By:   /s/ Matthew Main       Name:   Matthew Main       Title:   Managing
Director       BANK OF AMERICA, N.A., a Lender
      By:   /s/ William W. Stevenson       Name:   William W. Stevenson      
Title  Vice President       BARCLAYS BANK PLC, a Lender
      By:   /s/ Ann E. Sutton       Name:   Ann E. Sutton       Title:  
Director    

DEP Term Loan Second Amendment

S-2



--------------------------------------------------------------------------------



 



            BNP PARIBAS, a Lender
      By:   /s/ Greg Smothers       Name:   Greg Smothers       Title:  
Director       By:   /s/ Edward Pak       Name:   Edward Pak       Title:   Vice
President       THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., a Lender
      By:           Name:           Title:           CITIBANK, N.A., a Lender
      By:   /s/ John F. Miller       Name:   John F. Miller       Title:  
Attorney-in-Fact       DNB NOR BANK ASA, a Lender
      By:   /s/ Sanjiv Nayar       Name:   Sanjiv Nayar       Title:   Senior
Vice President             By:   /s/ Marcus Wendehog       Name:   Marcus
Wendehog       Title:   First Vice President, Associate General
   Counsel (Americas)       WOODLANDS COMMERCIAL BANK, a Lender
      By:           Name:           Title:           MORGAN STANLEY BANK, a
Lender
      By:   /s/ Scott Taylor       Name:   Scott Taylor       Title:  
Authorized Signatory  

DEP Term Loan Second Amendment

S-3



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH, a Lender
      By:   /s/ Irja R. Otsa       Name:   Irja R. Otsa       Title:   Associate
Director, Banking Products
   Services, U.S.       By:   /s/ Mary E. Evans       Name:   Mary E. Evans    
  Title:   Associate Director, Banking Products
   Services, U.S.  

DEP Term Loan Second Amendment

S-4